Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendment of 1/27/21 has been entered.  Claims 1-20 are pending.  Claims 3-5 and 20 are withdrawn as being directed to a non-elected invention.

                                        Response to Applicant’s Species Election

1.     Applicant’s election of the species as stated in:

 “The Examiner has required an election of species. In response to the election of species requirement, but without conceding the propriety thereof, Applicants elect group a of claims 1 and 13 and group ca of claim 16. As to the individual components, Applicants elect
•    epoxy resins as the organic polymer
•    oligosiloxanes and polysiloxanes as the inorganic oligomer/polymer
•    inorganic sols based on silyl alkoxylates as the inorganic sol.
Claims 1, 2, and 6-19 cover these species elections.”                              

 in the reply filed on 8/25/20 is acknowledged. 



The applicant’s election of species noted above is being treated as being with traverse in view of the applicant’s statement “but without conceding the propriety thereof”.  The applicant does not distinctly and specifically point out any supposed errors in the restriction requirement.

Claims 3-5 and 20 are withdrawn from consideration as being directed to non-elected inventions.

                                                           Rejections

2.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




5.      Claims 1, 2, 9, 13-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 5102960 Imai et al.

Imai discloses a composition containing an epoxy resin covalently bonded to a polysiloxane polymer or oligomer.  See Imai, the abstract components (B) and (c), column 2, lines 47-68, column 3, lines 1-16 and 39-68, column 4, lines 1-68, column 5, lines 1-45, column 6, lines 66-68, column 7, lines 1-68, column 8, lines 1-68, column 9, lines 1-68, column 10, lines 1-10, column 11, lines 29-50, and column 12, lines 1-49, noting the epoxy resin-modified silicone resins therein.  
The exemplified compositions of Imai contain gamma-glycidoxypropyltrimethoxysilane which is an oligomer which may be derived from the silyl alkoxylate of the instant claims. Note that it is an oligomer because it contains the silyl alkoxylate moiety and the glycidoxy moiety such that it is dimeric, i.e. oligomeric.  Note that 1-propenyltrimethoxysilane could be reacted with glycidol by Michael addition to give the gamma-glycidoxypropyltrimethoxysilane of Imai.  1-propenyltrimethoxysilane falls within the scope of the instantly claimed silane of the general 
The reaction of the mixture of the discussed examples is expected to give the crosslinked product of the hybrid material and the inorganic sol.  It is noted that the gamma-glycidoxypropyltrimethoxysilane and either of the solvents of the above discussed examples gives the inorganic sol of the instant claims. 
 The presence of gamma-glycidoxypropyltrimethoxysilane of Imai in the exemplified compositions of Imai makes it part of the exemplified sol.  The instant specification, page 10, lines 36-37 states that the silyl alkoxylates may be organically modified which encompasses the gamma-glycidoxypropyl moiety of Imai’s exemplified silyl alkoxylate.  The silyl alkoxylate will necessarily crosslink with the epoxy modified polysiloxane of Imai because the reactive species therein necessarily begin to react upon mixing noting that the potlife of such reactive mixtures is never infinite.
The exemplified compositions of Imai contain silica.  See Imai, column 3, lines 15-19, noting the silica, column 5, line 67, noting the silica, columns 9 and 10, lines about 10 to 46, Table 1, noting the fused silica.  Coupled with the solvents and gamma-glycidoxypropyltrimethoxysilane of the above discussed examples, the silica further contributes to the ingredients required of the instantly claimed inorganic sol because the instant specification currently teaches silica to be optionally included in the instantly claimed inorganic sols.
The exemplified compositions of Imai contain solvents including isobutanol and methoxy propyl acetate.  See Imai, column 7, lines 33-34, column 8, lines 40 and 47, and column 9, lines 5-6 and 49-50.

     Components (B) and (C) of Imai are two materials from the group a) which meets the instant claim 2.
     The use of the compositions of Imai discussed in this rejection for sealing the transformer coils as disclosed in Imai, column 6, lines 57-59 necessarily adheres one single loop of wire in the coil to an adjacent loop of wire in the coil which falls within the scope of the instant claims 13 and 14 bonding of two substrates with metal.  Note that the coil of a transformer is necessarily metal wire coiled up.  The two substrates must be pressed together somewhat to contact the sealant with both substrates fully.  This pressure increases coating of the two substrates which are bonded which necessarily increases the number of adhesive bonds.  This falls within the scope of the instant claim 15 adhesive development through pressing.  The sealant of Imai cures, noting the “curable” epoxy resins and diamine curing agents of the examples of Imai which necessarily cure the compositions of Imai to a thermoset which is necessarily dimensionally stable.  The pressure which keeps the composition within the coils allows the curing to give a dimensionally stable cured, sealed coil through pressure.  This falls within the scope of the instant claim 15.

     The above compositions of Imai fall within the scope of the instant claim 16.  The coated substrates therewith are necessarily sealed, which falls within the scope of the instant claim 19.  Imai, column 6, lines 57-58 describes them as sealing agents.  The coating of the above discussed composition of Imai necessarily inhibits the substrate coated therewith from contact with corrosive agents, including water.  This necessarily gives corrosion protection from the coating layer which also falls within the scope of the instant claim 19.

6.     Claims 8, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. No. 5102960 Imai et al. with US Pat. Application Publication No. 2010/0204037 Gensler et al. being cited as evidence that titanium dioxide necessarily gives self-cleaning surfaces when irradiated with UV light.

     The discussion of paragraph 5 above is repeated here.

     Imai discloses using the compounds of the instant claim 8 at column 3, lines 62-64, noting the fluorinated compounds, and column 6, lines 23-24, noting the boron trifluoride-amine complex.  Imai does not exemplify the use of these fluorinated compounds.  The tetrafluoroethyl and 

     It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the fluorinated compounds of Imai, column 3, lines 62-64 and column 6, lines 23-24 in the above discussed compositions of Imai because Imai discloses using them in their compositions and they would have been expected to give the properties of these fluorinated compounds to the compositions of Imai.

      Imai discloses using titanium oxide in their compositions at column 5, line 68 which is taken as titanium dioxide.  Imai does not exemplify using titanium dioxide in their compositions.

      It would have been obvious to one of ordinary skill in the art prior to the instantly claimed invention to use the titanium dioxide of Imai in their compositions because it is disclosed by Imai and it would have been expected to give its white coloring to the compositions of Imai including the titanium dioxide light absorbance and reflectance characteristics.  There will necessarily be some titanium dioxide towards the surface of the sealants of Imai which will necessarily and inherently give the self-cleaning effect under UV radiation of the instant claim 18 as evidenced by Gensler, paragraphs [0022] and [0026].  See MPEP 2112.

relative to the elected invention but are objected to as being dependent upon rejected claims from which they depend.  This does not necessarily apply to the non-elected compositions.  It is therefore premature to state that they would be allowable if written in independent form including the limitations of all claims from which they depend.

Response to Applicant’s Arguments

8.     The following response is in reply to the applicant’s arguments regarding the rejection of paragraphs 5 and 6 above:

     In their response of 1/27/21:

     The applicant argues “Claim 1 has been amended to recite specific silyl alkoxylates.”  As noted in the above rejection, the newly claimed silyl alkoxylates include the gamma-glycidoxypropyltrimethoxysilane of Imai which is an oligomer which may be derived from the silyl alkoxylate of the instant claims. Note that it is an oligomer because it contains the silyl alkoxylate moiety and the glycidoxy moiety such that it is dimeric, i.e. oligomeric.  Note that 1-propenyltrimethoxysilane could be reacted with glycidol by Michael addition to give the gamma-glycidoxypropyltrimethoxysilane of Imai.  1-propenyltrimethoxysilane falls within the scope of the instantly claimed silane of the general formula (I) of the instant claims in which n is 1.  This oligomer derived from the instantly claimed silane of Imai therefore necessarily falls within the 
     The applicant argues “Imai does not disclose, teach, or suggest using the claimed materials as adhesive for the bonding of metals, plastics, concrete and/or ceramics.”  The use of the compositions of Imai discussed in this rejection for sealing the transformer coils as disclosed in Imai, column 6, lines 57-59 necessarily adheres one single loop of wire in the coil to an adjacent loop of wire in the coil which falls within the scope of the instant claims 13 and 14 bonding of two substrates with metal.  Imai discloses using their compositions as adhesives at column 6, line 60 for the components listed at column 6, lines 54-60, noting that the coil for a transformer is necessarily metal and the other components are necessarily metal, plastic, concrete, or ceramics.  Imai, column 10 discloses sealing a silicone chip with their compositions at column 10, lines 51-52.  The sealing requires the composition to adhere to the plastic, i.e. the silicone chip.  Imai thereby exemplifies bonding of plastic with their exemplified compositions.  These disclosures of Imai meet the use as adhesive for bonding plastic and metal of the instant claims.  The applicant’s argument is therefore not persuasive.  
Epoxy and alkoxysilane form strong bonds to any substrates with OH groups, including metals, where the OH groups are formed by reaction of ambient water with the metal, and the many plastics with OH groups or any other group that can react with epoxy or alkoxysilane.  The above argument is therefore not correct.  The applicant’s arguments do not address these teachings of Imai.
     The applicant argues “The tetrabutoxy titanate and gamma-glycidoxypropyltrimethoxysilane cited by the Office Action do not and cannot meet this feature. Because this features is not disclosed in Imai, Imai cannot anticipate Claims 1, 13, and 16. 
     The applicant argues “The remaining dependent claims depend from the respective independent claim and include all of the features thereof. Thus, because the independent claims are patentable over the cited references, the dependent claims are also patentable. These rejections should be withdrawn for at least these reasons.”  For the reasons stated above and the reasons discussed in the above rejection, this argument is not persuasive.

9.      Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.     Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK DENNIS NILAND whose telephone number is (571)272-1121. The examiner can normally be reached on Monday to Friday from 10 to 5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/PATRICK D NILAND/           Primary Examiner, Art Unit 1762